DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Finality - Information Disclosure Statement
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Pursuant with MPEP section 609.04(b) II. A. 1; it was not proper to use the contents of the filed IDS to move to Final Rejection, as such the grounds of rejection are themselves maintained and the action moved to a Non-Final office action.
Response to Arguments


Applicant’s arguments with respect to claim(s) 1, 8 and 15 regarding the specifics of the ‘setting’ limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 7-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou (US Pub 20190081638, see IDS) in view of Mammou et al. (herein after Ma) (NPL “G-PCC codec description v2, see IDS).
Re claim 1, Mammou discloses a method of adaptive point cloud attribute coding, the method being performed by at least one processor, and the method comprising: 
obtaining an attribute (Paragraphs 32-33, 70, 81, 86-92, 456-461) of a current point included in point cloud data (Paragraphs 32-33, 70, 81, 86-92, 456-461); 
obtaining candidate predicted values of the obtained attribute (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461), the candidate predicted values comprising any one or any combination of a weighted average value of a plurality of distances from the current point (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461) respectively to other points included in the point cloud data (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461), a first predicted value of a first distance from the current point to a first nearest point among the other points (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461) and a second predicted value of a second distance from the current point to a second nearest point after the first nearest point among the other points (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461); 
selecting, for the obtained attribute (Paragraphs 32-33, 70, 81, 86-92, 306, 421-423, 456-461), one among the obtained candidate predicted values (Paragraphs 32-33, 70, 81, 86-92, 306, 421-423, 456-461), using rate-distortion optimization (Paragraphs 32-33, 70, 81, 86-92, 306, 421-423, 456-461); and 
setting, for a decoder (Paragraphs 32-33, 70, 81, 86-92, 456-461, 548-559), a flag (Paragraphs 32-33, 70, 81, 86-92, 456-461, 548-559); however Mammou fails to explicitly disclose wherein the setting is for indicating whether the obtained candidate predicted values comprises the weighted average value.
This design is however disclosed by Ma.  Ma discloses wherein the setting is for indicating whether the obtained candidate predicted values comprises the weighted average value (Section 2, Figure 1 ‘decoder’; Section 3.6.6, Table 2 ‘average’ predictor index along with other indices available).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Mammou in order to incorporate the indicating as shown in Ma as determining and coordinating the processing selection made between an encoder and decoder design would reduce the processing overhead given the dynamic nature of the choice and improve the data recovery processing to be more efficient and ensure the correct processing techniques are used to reduce errors and meet quality thresholds.

Re claim 8, Mammou discloses an apparatus for adaptive point cloud attribute coding, the apparatus comprising: 
at least one memory (Paragraphs 21, 29, 30, 473, 477) configured to store computer program code (Paragraphs 21, 29, 30, 473, 477); and  26at least one processor (Paragraphs 21, 29, 30, 473, 477) configured to access the at least one memory (Paragraphs 21, 29, 30, 473, 477) and operate according to the computer program code (Paragraphs 21, 29, 30, 473, 477), the computer program code comprising: 
first obtaining code configured to cause the at least one processor to obtain an attribute (Paragraphs 32-33, 70, 81, 86-92, 456-461) of a current point included in point cloud data (Paragraphs 32-33, 70, 81, 86-92, 456-461); 
second obtaining code configured to cause the at least one processor to obtain candidate predicted values of the obtained attribute (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461), the candidate predicted values comprising any one or any combination of a weighted average value of a plurality of distances from the current point respectively to other points included in the point cloud data (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461), a first predicted value of a first distance from the current point to a first nearest point among the other points (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461) and a second predicted value of a second distance from the current point to a second nearest point after the first nearest point among the other points (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461); 
selecting code configured to cause the at least one processor to select (Paragraphs 32-33, 70, 81, 86-92, 306, 421-423, 456-461), for the obtained attribute (Paragraphs 32-33, 70, 81, 86-92, 306, 421-423, 456-461), one among the obtained candidate predicted values, using rate- distortion optimization (Paragraphs 32-33, 70, 81, 86-92, 306, 421-423, 456-461); and 
setting code configured to cause the at least one processor to set (Paragraphs 32-33, 70, 81, 86-92, 456-461, 548-559), for a decoder, a flag (Paragraphs 32-33, 70, 81, 86-92, 456-461, 548-559); however Mammou fails to explicitly disclose wherein the setting is for indicating whether the obtained candidate predicted values comprises the weighted average value.
This design is however disclosed by Ma.  Ma discloses wherein the setting is for indicating whether the obtained candidate predicted values comprises the weighted average value (Section 2, Figure 1 ‘decoder’; Section 3.6.6, Table 2 ‘average’ predictor index along with other indices available).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Mammou in order to incorporate the indicating as shown in Ma as determining and coordinating the processing selection made between an encoder and decoder design would reduce the processing overhead given the dynamic nature of the choice and improve the data recovery processing to be more efficient and ensure the correct processing techniques are used to reduce errors and meet quality thresholds.

Re claim 15, Mammou discloses a non-transitory computer-readable storage medium (Paragraphs 21, 29, 30, 473, 477) storing instructions (Paragraphs 21, 29, 30, 473, 477) that cause at least one processor (Paragraphs 21, 29, 30, 473, 477) to: 
obtain an attribute (Paragraphs 32-33, 70, 81, 86-92, 456-461) of a current point included in point cloud data (Paragraphs 32-33, 70, 81, 86-92, 456-461); 
obtain candidate predicted values of the obtained attribute (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461), the candidate predicted values comprising any one or any combination of a weighted average value of a plurality of distances from the current point respectively to other points included in the point cloud data (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461), a first predicted value of a first distance from the current point to a first nearest point among the other points (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461) and a second predicted value of a second distance from the current point to a second nearest point after the first nearest point among the other points (Paragraphs 32-33, 70, 81, 86-92, 110, 306, 456-461); 
select, for the obtained attribute (Paragraphs 32-33, 70, 81, 86-92, 306, 421-423, 456-461), one among the obtained candidate predicted values (Paragraphs 32-33, 70, 81, 86-92, 306, 421-423, 456-461), using rate-distortion optimization (Paragraphs 32-33, 70, 81, 86-92, 306, 421-423, 456-461); and 
set, for a decoder (Paragraphs 32-33, 70, 81, 86-92, 456-461, 548-559), a flag (Paragraphs 32-33, 70, 81, 86-92, 456-461, 548-559); however Mammou fails to explicitly disclose wherein the setting is for indicating whether the obtained candidate predicted values comprises the weighted average value.
This design is however disclosed by Ma.  Ma discloses wherein the setting is for indicating whether the obtained candidate predicted values comprises the weighted average value (Section 2, Figure 1 ‘decoder’; Section 3.6.6, Table 2 ‘average’ predictor index along with other indices available).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Mammou in order to incorporate the indicating as shown in Ma as determining and coordinating the processing selection made between an encoder and decoder design would reduce the processing overhead given the dynamic nature of the choice and improve the data recovery processing to be more efficient and ensure the correct processing techniques are used to reduce errors and meet quality thresholds.

Re claim 2, the combined disclosure of Mammou and Ma as a whole discloses the method of claim 1, Mammou further discloses and further comprising transmitting, to the decoder (Paragraphs 75, 78-81, 86-92, 150, 348-359), the flag per sequence or per frame (Paragraphs 75, 78-81, 86-92, 150, 348-359).

Re claim 9, the combined disclosure of Mammou and Ma as a whole discloses the apparatus of claim 8, Mammou further discloses and further comprising transmitting code configured to cause the at least one processor to transmit (Paragraphs 75, 78-81, 86-92, 150, 348-359), to the decoder, the flag per sequence or per frame (Paragraphs 75, 78-81, 86-92, 150, 348-359).

Re claim 16, the combined disclosure of Mammou and Ma as a whole discloses the non-transitory computer-readable storage medium of claim 15, Mammou further discloses and further wherein the instructions further cause the at least one processor to transmit (Paragraphs 75, 78-81, 86-92, 150, 348-359), to the decoder (Paragraphs 75, 78-81, 86-92, 150, 348-359), the flag per sequence or per frame (Paragraphs 75, 78-81, 86-92, 150, 348-359).

Re claim 5, the combined disclosure of Mammou and Ma as a whole discloses the method of claim 1, Mammou further discloses and further comprising obtaining an order of the obtained candidate predicted values (Paragraphs 86-92, 245-246, 271-277, 418-423), based on a number of uses of each of the obtained candidate predicted values (Paragraphs 86-92, 245-246, 271-277, 418-423).

Re claim 12, the combined disclosure of Mammou and Ma as a whole discloses the apparatus of claim 8, Mammou further discloses and further comprising third obtaining code configured to cause the at least one processor to obtain an order of the obtained candidate predicted values (Paragraphs 86-92, 245-246, 271-277, 418-423), based on a number of uses of each of the obtained candidate predicted values (Paragraphs 86-92, 245-246, 271-277, 418-423).

Re claim 19, the combined disclosure of Mammou and Ma as a whole discloses the non-transitory computer-readable storage medium of claim 15, Mammou further discloses and further wherein the instructions further cause the at least one processor to obtain an order of the obtained candidate predicted values (Paragraphs 86-92, 245-246, 271-277, 418-423), based on a number of uses of each of the obtained candidate predicted values (Paragraphs 86-92, 245-246, 271-277, 418-423).

Re claim 7, the combined disclosure of Mammou and Ma as a whole discloses the method of claim 5, Mammou further discloses and further  wherein the selecting the one among the obtained candidate predicted values comprises selecting (Paragraphs 86-92, 306, 348-359, 418-423, 456-461), for the obtained attribute (Paragraphs 86-92, 306, 348-359, 418-423, 456-461), one among the obtained candidate predicted values (Paragraphs 86-92, 306, 348-359, 418-423, 456-461), using the rate-distortion optimization and based on the obtained order of the obtained candidate predicted values (Paragraphs 86-92, 306, 348-359, 418-423, 456-461).

Re claim 14, the combined disclosure of Mammou and Ma as a whole discloses the apparatus of claim 12, Mammou further discloses and further wherein the selecting code is further configured to cause the at least one processor to select, for the obtained attribute (Paragraphs 86-92, 306, 348-359, 418-423, 456-461), one among the obtained candidate predicted values (Paragraphs 86-92, 306, 348-359, 418-423, 456-461), using the rate-distortion optimization and based on the obtained order of the obtained candidate predicted values (Paragraphs 86-92, 306, 348-359, 418-423, 456-461).





Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou and Ma as applied to claims 5, 12 and 19 above, and further in view of Broughton (US Pub 20120176404, see IDS).
Re claim 6, the combined disclosure of Mammou and Ma discloses the method of claim 5, Mammou further discloses and further comprising identifying the number of uses of each of the obtained candidate predicted values, based on counting most frequently chosen ones among the obtained candidate predicted values in a predesignated time window (Paragraphs 86-92, 245-246, 271-277, 456-461) but fails however to explicitly disclose the use of a histogram.
This design is however disclosed by Broughton.  Broughton discloses the use of a histogram (Paragraphs 83, 94, 101, 121).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Mammou in order to incorporate the data processing techniques as shown in Broughton in order to use a known and understood data evaluation technique with an expected functionality to allow for the system to accurately and efficiently analyze data and processing points for the aspects of the point cloud data to improve the overall efficiency and analysis of large amounts of data processing.

Re claim 13, the combined disclosure of Mammou and Ma discloses the apparatus of claim 12, and Mammou further discloses further comprising identifying code configured to cause the at least one processor to identify the number of uses of each of the obtained candidate predicted values, based on counting most frequently chosen ones among the obtained candidate predicted values in a predesignated time window (Paragraphs 86-92, 245-246, 271-277, 456-461) but fails however to explicitly disclose the use of a histogram.
This design is however disclosed by Broughton.  Broughton discloses the use of a histogram (Paragraphs 83, 94, 101, 121).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Mammou in order to incorporate the data processing techniques as shown in Broughton in order to use a known and understood data evaluation technique with an expected functionality to allow for the system to accurately and efficiently analyze data and processing points for the aspects of the point cloud data to improve the overall efficiency and analysis of large amounts of data processing.

Re claim 20, the combined disclosure of Mammou and Ma discloses the non-transitory computer-readable storage medium of claim 19, Mammou further discloses and further wherein the instructions further cause the at least one processor to identify the number of uses of each of the 30obtained candidate predicted values, based on counting most frequently chosen ones among the obtained candidate predicted values in a predesignated time window (Paragraphs 86-92, 245-246, 271-277, 456-461) but fails however to explicitly disclose the use of a histogram.
This design is however disclosed by Broughton.  Broughton discloses the use of a histogram (Paragraphs 83, 94, 101, 121).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Mammou in order to incorporate the data processing techniques as shown in Broughton in order to use a known and understood data evaluation technique with an expected functionality to allow for the system to accurately and efficiently analyze data and processing points for the aspects of the point cloud data to improve the overall efficiency and analysis of large amounts of data processing.

Allowable Subject Matter
Claims 3-4, 10-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 3, 10 and 17 the prior art fails to disclose the specifics of the flag setting based on number of uses of the weighted average value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/Primary Examiner, Art Unit 2631